DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/089,190 filed 11/04/2020 and Amendment filed 06/28/2022.
Claims 1-3, 5-10, 12-20 remain pending in the Application. Claims 4, 11 have been cancelled from the Application.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 5-10, 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US Patent Application Publication 20220043356).
With respect to claim 1 Zhang et al. teaches A method comprising: 
accessing a lithographic mask design for use with a mask fabrication process and a lithography process, wherein the lithography process uses a lithographic mask fabricated from the lithographic mask design using the mask fabrication process (obtaining set of mask patterns, which will be used in a patterning process/fabrication process and in a lithography process, including set of simulated patterns to be printed on a substrate, wherein the lithography process uses printed pattern/fabricated from set of simulated patterns, (paragraphs [0005], [0006], [0152])); 
estimating by a processor a result of the lithography process, wherein the result comprises at least one or more of an aerial image, a printed wafer pattern, and a metric for one or more of the aerial image and the printed wafer pattern (using a processor inspecting/estimating the printed mask pattern/result of lithography process, wherein the result comprises at least an aerial image using plurality of models (1200, 1210, 1220) (paragraphs [0006], [0191], [0195]); and 
estimating the result comprises: using a mask fabrication model for the mask fabrication process to estimate a printed mask pattern for the lithographic mask fabricated from the lithographic mask design (inspection/estimating printed mask patterns using simulation of the patterning process/fabrication process including patterning device model (paragraphs [0195], [0190], [0188])); and
estimating the result of the lithography process using the printed mask pattern as input to one or more additional process models (predicting/estimating the printed mask patterns/result of lithography process/aerial image as input to one or more of plurality of models/additional models (paragraphs [0191], [0192])); and 
applying a mask correction to the lithographic mask design based on the estimated result (using simulation/estimated result apply correction to the patterning process/fabrication process of the set of mask patterns/set of simulated patterns (paragraphs [0195], [0152], [0211])).
With respect to claims 13, 18 Zhang et al. teaches limitations similar to limitations of claim 1, including a memory storing instructions and a lithographic mask design; and a processor coupled with the memory and to execute the instructions (computer system 100 to implement the method steps, comprising a storage device 110 storing instructions, which when executed by a processor 104 cause the processor to implement the method (paragraphs [0236], [0238; Fig. 23)) (claim 13); and a non-transitory computer readable medium comprising stored instruction, which when executed by a processor, cause the processor to implement the method steps (computer-readable medium to store instructions which when executed by a processor 104 cause the processor to implement the method (paragraphs [0236], [0238; Fig. 23)) (claim 18)).
	With respect to claims 2-3, 5-10, 12, 14-17, 19-20 Zhang et al. teaches:
Claim 2: wherein the lithographic mask is fabricated using an electron-beam process (paragraph [0041]); and the mask fabrication model accounts for electron-beam exposure of resist on a mask blank, processing of the exposed resist to form patterned resist, and etching of the mask blank with the patterned resist (paragraphs [0043], [0064]).
Claim 3: wherein the lithographic mask is fabricated using an electron-beam process (paragraph [0041]); and the mask fabrication model accounts for at least one of back scattered electrons, long range etch effects, etch bias, and micro loading in the process for fabricating the lithographic mask (paragraph [0076]).
Claim 5: wherein the lithographic mask design consists of rectilinear shapes and the printed mask pattern comprises curved shapes (paragraphs [0086]).
Claims 6, 16: wherein the mask fabrication model is based on regression against empirical data, and at least one of the additional process models is based on a separate regression against different empirical data (paragraph [0083]).
Claims 7, 19: wherein the mask fabrication model is applied at one scale to estimate the printed mask pattern, and the estimated printed mask pattern is demagnified to a smaller scale for use as input to the one or more additional process models (paragraphs [0067], [0257]).
Claim 8: wherein the method is repeated for multiple iterations, and the mask fabrication model is applied at every iteration (paragraphs [0115], [0147]).
Claims 9, 20: wherein the mask fabrication model is based on Gaussian kernels (paragraph [0161]).
Claim 10: wherein estimating the result of the lithography process is further based on a mask error correction of the lithographic mask design arising from the mask fabrication (paragraphs [0078], [0086]).
Claims 12, 17: wherein the mask correction comprises at least one of optical proximity correction, sub-resolution assist features, phase shifting masks, and inverse lithography techniques (paragraphs [0190], [0195]).
	Claims 14: wherein the lithography process operates at an extreme ultraviolet (EUV) wavelength range and at a technology node with feature sizes of approximately 20 nm or smaller (paragraph [0071]).
Claim 15: wherein the lithographic mask design is for an entire integrated circuit die (paragraph [0003]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
07/17/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851